Judgment unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: Plaintiff claimed that he was a partner of defendant and sued for an accounting of the partnership assets. He also asserted two additional causes of action demanding damages for the alleged appropriation by defendant of a trade list which plaintiff made available to the partnership and for the quantum meruit value of his services while employed by the partnership. The jury found that no partnership existed and returned a verdict of $4,700 for plaintiff which was in no way broken down but from the comments of the jury foreman appeared to be compensation for property transferred to the business by plaintiff (customers’ list) and for the value of his services. It is impossible to determine how this amount was arrived at by the jury. The principal thrust of the complaint being the claim of the existence of a partnership and an accounting, and therefore equitable in nature, it was improper to try all of the issues before a jury. (See Ruder v. Lincoln Rochester Trust Co., 18 A D 2d 763.) Regardless of this issue, the confusion and inconsistencies in this record cannot be resolved in any manner except by a new trial. (Appeal from judgment of Erie Trial Term for plaintiff in an action for an accounting of a partnership.)
Present — Bastow, J. P., Goldman, Henry, Del Yeeehio and Marsh, JJ.